Citation Nr: 9911305	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  98-16 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active military service from January 1966 to 
July 1966. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
September 1998, and a statement of the case was issued that 
same month.  A substantive appeal was received in October 
1998.  The veteran was scheduled for an RO hearing at his 
request, but he subsequently canceled.  

Although the September 1998 statement of the case lists 
entitlement to service connection for alcohol abuse as a 
separate issue, the veteran made clear in his October 1998 
substantive appeal that he does not believe he suffers from 
that disorder.  


FINDING OF FACT

The record does not include a medical diagnosis of an 
acquired psychiatric disability. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disability is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim for entitlement 
to service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the Court as "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 91 
(1990).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
and/or lay statements because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  The Board emphasizes, however, 
that the doctrine of reasonable doubt does not ease the 
veteran's initial burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

After reviewing the evidence of record, the Board must 
conclude that the veteran's claim of entitlement to service 
connection for an acquired psychiatric disability is not 
well-grounded.  38 U.S.C.A. § 5107(a).  The record does not 
include a medical diagnosis of a chronic acquired psychiatric 
disability.  While VA examination in April 1998 resulted in 
an Axis I diagnosis of alcohol abuse in remission, as noted 
earlier, such a disorder is not being claimed by the veteran.  
Moreover, the April 1998 examination diagnosis in this regard 
appears to be based solely on history provided by the veteran 
and is therefore, in the Board's view, not a well-supported 
diagnosis.  At any rate, direct service connection for 
alcohol abuse is not permitted by law.  38 U.S.C. § 105(a); 
38 C.F.R. § 3.1(m).

The Board notes that an Axis I diagnosis of "Life 
circumstance problems" was also reported by the VA examiner 
with Axis II diagnoses of borderline intellectual functioning 
and dependent personality disorder.  In correspondence to the 
RO, the veteran has indicated that he wishes to be considered 
for service connection for these conditions as well.  
However, the Board views life circumstance problems as 
situational in nature and not indicative of a chronic 
disability.  Borderline intellectual functions would appear 
to be congenital or developmental in nature as there is no 
evidence of any head injury which has resulted in such 
condition.  Congenital and developmental disorders are not 
disabilities for VA compensation purposes.  38 C.F.R. 
§ 3.303(c).  Likewise, personality disorders are not 
disabilities for VA compensation purposes.  38 C.F.R. 
§ 3.303(c). 

The Board notes assertions by the veteran and family members 
regarding generalized anxiety and depression, but there is no 
evidence of record of a medical diagnosis of such an acquired 
disability.  When a claim is filed for entitlement to service 
connection, there must be an initial finding of a current 
chronic disability.  Although the veteran and his lay 
witnesses may report symptoms perceived to be manifestations 
of disability, the question of whether a chronic disability 
is currently present is one which requires skill in 
diagnosis, and questions involving diagnostic skills must be 
made by medical experts.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  

The Board also notes assertions to the effect that the 
veteran has been determined to be disabled by the Social 
Security Administration due, in part, to psychiatric 
disability.  However, the record before the Board does not 
include a medical diagnosis of current disability, and the 
veteran's claim must therefore be viewed as not well-
grounded.  Without a well-grounded claim, the statutory duty 
to assist the veteran with the development of evidence in 
connection with his claim does not arise.  38 U.S.C.A. 
§ 5107(a).  

Although not necessary to this decision, the Board notes here 
that even if it assumes for the sake of argument that there 
has been a medical diagnosis of an acquired psychiatric 
disability, there is no medical evidence of record linking 
such disability to the veteran's period of service in the 
1960's.  Therefore, his claim would still be viewed as not 
well-grounded.  

To the extent that the veteran is aware of evidence of a 
medical diagnosis of an acquired psychiatric disability and 
medical evidence linking such current disability to his 
period of military service, the Board hereby advised him that 
such evidence is necessary to well-ground his claim.  38 
U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet.App. 69 (1995). 


ORDER

The appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

